Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to the preliminary amendment filed 12/18/2018. As directed by the amendment, claims 1 and 4 have been amended. 
Claims 1-15 are presently pending and subject to examination on merit.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “the continuous sealing layer”.  There is insufficient antecedent basis for this limitation in the claim. For examination purpose only, it is presumed that claim 9 reference the sealing layer in claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015136336 A1 to NIELSEN et al., ( hereinafter "D1" ) in view of EP 2375314 A1 to GRIFFIN (hereinafter "D2"). 
Regarding claim 1, D1 discloses an ultrasound system ( Fig. 1- 102), comprising an ultrasound probe (Fig. 1- 104) configured to control transmission of ultrasound and reception of ultrasound echoes with the probe; and a control panel (Fig. 1- 122), the control panel comprising: (note: D1 in paragraph bridging page 5-6 incorporates by reference 13/748653 published as US 2014204699 A1 to DUNKAN et al., ( hereinafter "D1a")) a pressure-sensitive capacitive touch layer D1a - [0028]) ; and D1a - [0003], [0029]) and comprising at least one topographical feature (D1a - "recessed physical feature" [0032]); wherein the at least one topographic feature is arranged at a location corresponding to an active portion of the pressure-sensitive capacitive-touch layer (D1a - [0032]). 
Although D1 does not explicitly disclose wherein the active portion is configured to be activated responsive to application of an amount of pressure exceeding a threshold amount and ignore a touch at a pressure equal or below the threshold amount, it is noted that pressure/force sensitive capacitive-touch layer are known to perform in this exact fashion, to prevent false touch. For example, D2, in the same filed of endeavor of touch-sensitive devices, discloses (see [0022]) an electronic device with a touch sensitive display (118), similar to  those disclosed by D1a (see [0028]), wherein a touch threshold is associated with a touch, such that “when the value of a touch meets the touch threshold, a function is performed” ([0032]), as per ([0031]), “Force as utilized throughout the specification, including the claims, refers to force measurements, estimates, and/or calculations, such as pressure …”. Accordingly, D2 teaches the aspect of wherein an active portion (of a control panel) is configured to be activated responsive to application of an amount of pressure exceeding a threshold amount and ignore a touch at a pressure equal or below the threshold amount associated with touch sensitive displays of D1.
It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified D1 such that the active portion is configured to be activated responsive to application of an amount of pressure exceeding 
Regarding claims 2-4, see D1a Fig. 2 [0039-0040], [0045-0047].
Regarding claims 7 and 8, see D1a [0028], [0029], [0049-0051].
Regarding claims 9 and 10, see D1a [0050].
Claims 5, 6 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2 as applied to claim 1 above, and further in view of US 20130285735 A1 to SNIDER et al., (hereinafter “D3”).
Regarding claims 5, 6 and 11-15, D1 in view of D2 discloses the invention of claim 1 as discussed above, although D1 discloses in  first full paragraph of page 6 that the touch screen user interface may include other controls, but fails to explicitly disclose limitations of claims 5, 6 and 11 -15.
However, D3,  in the same field of endeavor of touch sensitive control panels discloses a control panel (Fig. 1), the control panel comprising: a pressure-sensitive capacitive touch layer (Fig. 1 - “60”); and a sealing layer disposed over the capacitive touch layer (see illustration Fig. 3 below), and comprising at least one topographical feature (even numbers 28-54); wherein the at least one topographic feature is arranged at a location corresponding to an active portion of the pressure-sensitive capacitive- touch layer (see Fig. 3), the control panel portion “60”can be described as comprising a support layer (56 and/or 58) below the pressure sensitive capacitive touch layer (see illustration Fig. 1, element 60 is supported by elements 56 and 58) [claim 5]; the control panel portion “60”can be described as further comprising a support layer between the claim 6]; 

    PNG
    media_image1.png
    574
    773
    media_image1.png
    Greyscale

The topographical feature comprises a plurality of knobs (52, 54) protruding from the control panel (see illustration Fig. 1) [claim 11]; the plurality of knobs are configured to be sensitive to touching on a first side and a second side (see illustration Fig. 6), thus increasing or decreasing a corresponding value [claim 12]; the knobs are sensitive to pushing on top (see illustration Fig. 6 [0032]), so as to adjust a corresponding value [ claim 13];  the at least one topographical features knobs (52, 54) are rotary and can be 
Since D1 is concerned with user interface that facilitate identifying, through sensor of touch, an operation activated by at least one control (see D1a [0006]) and D3 discloses control assembly which mimics overall appearance and functionality of traditional control assemblies, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have modified the touch sensitive controls of D1 in page 4, last paragraph, with controls that mimic overall appearance and functionality of physical mechanical buttons, slides, rotary knobs etc., of ultrasound systems with an assembly that is inexpensive and simple to build as taught by D3 in [0005], to assist a user to identify, through sense of touch (without looking), an operation being activated on the touch screen user interface 122 of D1. 
In modified D1 as proposed, in claim 5, the pressure sensitive capacitive touch layer would have a layer of supportive layer required for functioning of knob like members (52 and 54),  in claim 6, the control panel portion would further comprising a support layer between the pressure-sensitive touch layer and the sealing layer, wherein an upper surface of the support layer is shaped to correspond to a contour of the sealing layer and the pressure sensitive capacitive touch layer; in claim 11, the topographical feature would comprise a plurality of knobs protruding on the control panel; in claims 12 and 13, the plurality of knobs will be configured to be sensitive to touching on a first side and a second side, and are capable of being applied to adjust an increase or decrease of a time-gain control to mimic a traditional TGC controller and center a TGC of an ultrasound image (see D1, page 4 last paragraph); and as to claims 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE N NGANGA whose telephone number is (571)270-7393.  The examiner can normally be reached on Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BONIFACE N NGANGA/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        March 13, 2021